NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     _____________

                                      No. 16-4233
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                   ALBERT CASTRO,
                                                          Appellant



                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                         (District Court No.: 1-06-cr-00304-001)
                     District Judge: Honorable William W. Caldwell



                       Submitted under Third Circuit LAR 34.1(a)
                                   on July 13, 2017


       Before: GREENAWAY, JR., SHWARTZ, and RENDELL, Circuit Judges


                              (Opinion filed: July 26, 2017)



                                      O P I N I O N*



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RENDELL, Circuit Judge

       Defendant Albert Castro was sentenced by the District Court to 11 months in

prison after he pleaded guilty to violating the terms of his supervised release. Castro

appealed the District Court’s judgment. Castro’s court-appointed attorney has submitted

an Anders brief and a motion to withdraw. After reviewing the brief, we affirm the

judgment of the District Court and grant counsel’s motion to withdraw.

       I. Facts

       In 2007, Albert Castro was found guilty of several firearms offenses and was

sentenced to 126 months in prison and 36 months of supervised release. After serving his

prison sentence, Castro violated the terms of his supervised release. In August 2016,

Castro pleaded guilty to violating the terms of his supervised release and was sentenced

to three months’ imprisonment and two years of supervised release.

       After he was released from prison the second time, Castro again violated the terms

of his supervised release. He pleaded guilty to the offense. The District Court sentenced

Castro to eleven months in prison.

       II. Discussion

       Anders v. California, 386 U.S. 738 (1967) and our precedent necessitate that

counsel fulfill the requirements of Local Appellate Rule 109.2 in order for us to grant the

motion to withdraw. Those requirements are that (1) counsel thoroughly examines the

record in search of appealable issues and (2) explains why the issues are frivolous.

United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Additionally, the Court’s

independent review of the record must also show no nonfrivolous issues. Id. “Where the

                                             2
Anders brief initially appears adequate on its face, the proper course is for the appellate

court to be guided in reviewing the record by the Anders brief itself.” Id. at 301 (internal

quotation marks and citation omitted).

       Thus, we first must address whether counsel’s brief adequately fulfills Anders’s

requirements. We find that it does. Counsel raises three appealable arguments, but finds

that each is frivolous.1 First, counsel notes that there is no basis to argue that the District

Court lacked jurisdiction to find a supervised release violation and impose a sentence.

Federal district courts have jurisdiction over all offenses against the laws of the United

States based on 18 U.S.C. §3231 and district courts also have authority to revoke a term

of supervised release under 18 U.S.C. §3583(e)(3). Therefore, a jurisdictional argument

is frivolous.

       Second, counsel notes that there is no basis to argue that Castro’s admission of

guilt was invalid. Under Brady v. United States, 397 U.S. 742, 747 (1970), guilty pleas

are valid if both “voluntary” and “intelligent.” (internal quotation marks and citation

omitted). Castro’s plea was both voluntary and intelligent. Castro took, in his own

words, “full responsibility” for violating the terms of his supervised release. Castro never

asserted that the Court did not comply with due process requirements. He was

represented by a federal public defender and was afforded a revocation hearing. Because

his plea was both voluntary and intelligent, he cannot challenge its validity.

1
 When, as here, a guilty plea is entered and accepted, but the defendant seeks to appeal,
there are ordinarily three potential issues for appeal: whether the underlying plea was
both counseled and voluntary, whether the District Court had jurisdiction, and the legality
of the sentence. See United States v. Broce, 488 U.S. 563, 569 (1989). Counsel raises
precisely these three issues.
                                               3
       Finally, counsel notes that there is no basis to argue that the eleven-month

sentence was illegal or unreasonable. On appellate review our responsibility is to “ensure

that a substantively reasonable sentence has been imposed in a procedurally fair way.”

United States v. Tomko, 562 F.3d 558, 566 (3d Cir. 2009) (en banc) (internal quotation

marks and citation omitted). Castro’s sentence was substantively reasonable, and

imposed in a procedurally fair way: the supervised release violations were Grade C

violations, resulting in a five- to eleven-month prison term. The sentence fell within the

five- to eleven-month range, and there is no basis to argue that the sentence was

unreasonable or imposed in a procedurally unfair way.2

       III. Conclusion

       For the reasons above, we grant counsel’s motion to withdraw and affirm the

District Court’s judgment.




2
 The District Court noted that it considered Castro’s background and propensity to
violate his terms of supervised release. The Court gave clear insight in the record as to
why it chose to apply the maximum sentence within the guidelines:

       I thought I gave Mr. Castro a pretty good break when he was here in August.
       That’s just a couple months ago. . . . Given his history and the background and his
       criminal record, it seems to me that the Government is justified in asking for a
       sentence at the top of the range. I agree that supervised release is not realistic, and
       I will not impose any further supervision.

App. 52-53.
                                              4